Title: To Thomas Jefferson from William Branch Giles, 20 March 1796
From: Giles, William Branch
To: Jefferson, Thomas


                    
                        Dear Sir
                        Philadelphia March 20th. 1796
                    
                    This letter will probably be presented to you by the Duke De Laincourt, who proposes by a circuitous rout to visit Monticello.
                    In announceing this Gentleman to you, I am perfectly satisfyed that your previous acquaintance with his history, his reputation and his connection, will render any other mention of him, than merely his name, wholly unnecessary. Be pleased to accept my most affectionate Respects &C.
                    
                        Wm. B. Giles
                    
                